CONFESSION OF ERROR
PER CURIAM.
Based on Appellee Ocean Bank’s commendable confession of error in these consolidated appeals, we reverse the Order *640Denying Chase Home Finance LLC s Motion to Vacate Certificate of Title, Certificate of Sale and the Amended Final Judgment of Foreclosure, entered in the case Ocean Bank v. U.S. Properties, Inc., Case No. 09-78870 (CA23), and remand with instruction to the trial court to grant the Motion to Vacate, and to vacate the challenged Amended Final Judgment of Foreclosure, Certificate of Sale, and Certificate of Title, as to Chase only and on Unit 2071 only. We also reverse the Final Summary Judgment and Order Dismissing Case and Discharging Notice of Lis Pendens entered in the case Chase Home Finance, LLC v. Robert E. Garcia, Case No. 09-90127 (CA23), and remand the case for further proceedings.
Reversed and remanded.